UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1717


MIKEYLA K. MITCHELL,

                    Plaintiff - Appellant

             v.

ALL RELIGIONS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:20-cv-00189-MSD-LRL)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mikeyla K. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mikeyla K. Mitchell appeals the district court’s order dismissing her civil suit under

28 U.S.C. § 1915(e)(2). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Mitchell v. All Religions,

No. 2:20-cv-00189-MSD-LRL (E.D. Va. June 18, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2